                                                                                                   E-FILED
                                                                     Monday, 13 January, 2020 01:39:46 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MICHAEL ANTHONY CLARK,          )
                                )
              Petitioner,       )
                                )
         v.                     )                    Case No. 19-cv-1305-JES
                                )
FREDERICK ENTZEL, Warden of FCI )
Pekin,                          )
                                )
              Respondent.       )


                                            ORDER

       Before the Court is Petitioner Michael Anthony Clark’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 (Doc. 1). Petitioner alleges that he is actually innocent of his

conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) in

light of the Supreme Court’s recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

For the reasons explained below, Petitioner’s Petition is DISMISSED pursuant to 28 U.S.C.

§ 2255(e).

                                      I. BACKGROUND

       In 2005, in the District Court for the Eastern District of Michigan, Clark was charged

with conspiracy to distribute marijuana, cocaine, and cocaine base, as well as running a

continuing criminal enterprise with respect to the marijuana and cocaine conspiracies, being a

felon in possession of a firearm, money laundering, a money laundering conspiracy, and several

counts of unlawful use of a communication facility. United States v. Clark, Case No. 05-cr-

80810 (E.D.Mi.) (hereinafter, Crim.), Superseding Indictment (d/e 259-2). Before trial, Clark

moved to dismiss the felon in possession of a firearm count under 18 U.S.C. § 922(g)(1). Crim.,


                                           Page 1 of 8
Motion (d/e 156). Clark’s only prior felony was a 1984 Michigan conviction for robbery. He

argued this conviction could not be the predicate offense for the § 922(g)(1) felon in possession

charge because his civil rights, including his right to possess firearms, were fully restored on

April 27, 1990. Id. at 5. Clark further argued that, while he conceded for the purposes of the

motion that his rights were not restored under a new Michigan procedure that came into effect in

1992, the new law could not strip him of his rights when they were already fully restored or it

would be an Ex Post Facto clause violation. Id. at 7. The district court denied Clark’s motion,

finding that the Ex Post Facto clauses of both the United States and Michigan constitutions were

not violated by Michigan’s 1992 law. Crim., Order at 3-5 (d/e 210).

       Clark proceeded to trial and a jury convicted him on the drug and the felon in possession

counts. Crim., Verdict Form (d/e 351). The district court judge sentenced Clark to a total

sentence of 600 months’ imprisonment, consisting of 600 months’ for continuing a criminal

enterprise, 600 months for conspiracy to distribute cocaine, 480 months for conspiracy to

distribute marijuana, 120 months for felon in possession counts, and 48 months for several

unlawful uses of a communication facility, all to run concurrently. Crim., Original Judgment

(d/e 455). Clark appealed and the Sixth Circuit affirmed Clark’s convictions, except the

marijuana and cocaine conspiracy counts, which the Sixth Circuit held were lesser-included

offenses of the continuing criminal enterprise conviction and, therefore, violated the Double

Jeopardy Clause). United States v. Clark, 454 Fed. Appx. 435 (6th Cir. 2011). The Sixth Circuit

agreed with the district court that the 1992 Michigan law’s additional restrictions on firearms

were not unconstitutional as applied to Clark. Id. at 445. Accordingly, Clark’s underlying

conviction could still serve as a basis for his § 922(g)(1) conviction pursuant to § 921(a)(20). Id.

On remand, on January 15, 2013, the district judge resentenced Clark to the same total sentence



                                            Page 2 of 8
of 600 months’ imprisonment, but without the consecutive marijuana and cocaine conspiracy

sentences. Crim., Amended Judgment (d/e 601).

       On January 15, 2014, Clark filed a Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255. Crim., d/e 627. He alleged various ineffective assistance of counsel

claims, including a claim that counsel failed to completely litigate his claim for actual innocence

of the felon in possession charge. Clark presented evidence that four separate firearms charges

previously brought against him had been dismissed, a copy of a letter to which an Application to

the Oakland County Concealed Weapon Licensing Board for restoration of his firearms rights

was purportedly attached in 2001, and a copy of a certificate generated by the National Rifle

Association (NRA), which was awarded to Clark on September 21, 2001, for the successful

completion of an NRA home protection course. Crim., d/e 683, Report and Recommendation at

11-12. However, the magistrate judge found that none of the documents he submitted showed

that the dismissals were because his right to possess firearms had been restored. Id. Moreover,

the judge found that none of the documents established that his rights to possess firearms were

restored, or that his application for restoration of his firearms rights was granted. Id.

Accordingly, the judge found that Clark’s counsel was not ineffective for failing to conduct a

reasonable investigation or that a different result would have occurred absent the alleged error.

Id. The district court judge accepted the report and recommendation of the magistrate judge.

Crim., d/e 692. Clark appealed, but the Sixth Circuit declined to issue a Certificate of

Appealability and agreed that neither of the documents Clark submitted showed that “his right to

own a firearm had, in fact, been restored in compliance with the 1992 law.” Crim., d/e 699.

       Clark filed this Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 on September

16, 2019 (Doc. 1). He argues that he is actually innocent of his conviction for being a felon in



                                             Page 3 of 8
possession of a firearm under § 922(g)(1) in light of the Supreme Court’s recent decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019). Respondent filed a response on December 2,

2019 (Doc. 11). Clark filed a reply on December 23, 2019 (Doc. 12). This Order follows.

                                           II. LEGAL STANDARD1

         Generally, federal prisoners who seek to collaterally attack their conviction or sentence

must proceed by way of motion under 28 U.S.C. § 2255, the so-called “federal prisoner’s

substitute for habeas corpus.” Camacho v. English, 872 F.3d 811, 813 (7th Cir. 2017) (quoting

Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)). The exception to this rule is found in § 2255

itself: a federal prisoner may petition under § 2241 if the remedy under § 2255 “is inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). Under the “escape hatch”

of § 2255(e), “[a] federal prisoner should be permitted to seek habeas corpus only if he had no

reasonable opportunity to obtain earlier judicial correction of a fundamental defect in his

conviction or sentence because the law changed after his first 2255 motion.” In re Davenport,

147 F.3d 605, 611 (7th Cir. 1998). Under Seventh Circuit case law, “[t]o pursue relief under

§ 2241, a petitioner must establish that ‘(1) the claim relies on a statutory interpretation case, not

a constitutional case, and thus could not have been invoked by a successive § 2255 motion; (2)

the petitioner could not have invoked the decision in his first § 2255 motion and the decision

applies retroactively; and (3) the error is grave enough to be deemed a miscarriage of

justice.’” Chazen v. Marske, 938 F.3d 851, 856 (7th Cir. 2019) (citing Beason v. Marske, 926

F.3d 932, 935 (7th Cir. 2019)).




1
  The Court notes that Respondent has reserved for further review its position that the motion remedy under § 2255
is inadequate or ineffective to test the legality of a prisoner’s detention only if a class of argument is categorically
excluded under the statute. Resp. at 15 (Doc. 11). However, as Respondent acknowledges, this Court is required to
follow circuit precedent.

                                                     Page 4 of 8
                                       III. DISCUSSION

       Clark argues that he is actually innocent of his conviction for being a felon in possession

of a firearm in violation 18 U.S.C. § 922(g)(1) in light of the Supreme Court’s recent decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019). Under 18 U.S.C. § 922(g), it is unlawful for any

person in one of nine relevant categories “to ship or transport in interstate or foreign commerce,

or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or

ammunition which has been shipped or transported in interstate or foreign commerce.” Id.

Under § 924(a)(2), “whoever knowingly violates” § 922(g) "shall be fined as provided in this

title, imprisoned not more than 10 years, or both.” In Rehaif v. United States, 139 S. Ct. 2191

(2019), the defendant had been convicted by a jury of possessing a firearm while being an alien

illegally in the country under 18 U.S.C. § 922(g)(5)(A). 139 S. Ct. at 2194. The jury had been

instructed that the Government did not have to prove that the defendant knew he was in the

country illegally. Id. The Supreme Court held that instruction was in error and that to be guilty

under § 922(g) an individual must know not only that he possessed the firearm or ammunition,

but also that he belonged to the relevant category of people barred from possessing a firearm. Id.

at 2196. This is because the “knowingly” mens rea under § 924(a)(2) extends to both the

element of possession of the firearm or ammunition and the element of the defendant’s status in

the relevant category. Id.

       Here, the relevant category that Clark was convicted under was a person “who has been

convicted in any court of a crime punishable by imprisonment for a term exceeding one year.”

See 18 U.S.C. § 922(g)(1). Under 18 U.S.C. § 921(a)(20), a “crime punishable by imprisonment

for a term exceeding one year” does not include:

       Any conviction which has been expunged, or set aside or for which a person has
       been pardoned or has had civil rights restored shall not be considered a conviction

                                            Page 5 of 8
       for purposes of this chapter, unless such pardon, expungement, or restoration of
       civil rights expressly provides that the person may not ship, transport, possess, or
       receive firearms.

18 U.S.C. § 921(a)(20). The Supreme Court in Rehaif noted, as an example, that a person should

not be deemed to have committed a § 922(g)(1) offense “who was convicted of a prior crime but

sentenced only to probation, who does not know that the crime is ‘punishable by imprisonment

for a term exceeding one year.’” Rehaif, 139 S. Ct. at 2198; see also, United States v. Davies,

942 F.3d 871, 874 (8th Cir. 2019) (remanding for a new trial in light of Rehaif because, while the

defendant had pled guilty to a prior felony offense and had a prior felony conviction, he had not

yet been sentenced at the time he possessed firearms, so there was a reasonable probability that

the defendant might not have known he had a prior felony conviction at that time).

       In his Petition, Clark argues that, after Rehaif, he is actually innocent of his conviction

under § 922(g)(1) because the Government did not prove that Clark knew he belonged to the

relevant category of persons banned from possessing firearms as Rehaif now requires. Clark,

however, is not arguing that he was not aware that he had a previous felony conviction, of which

he concedes that he was aware. See Reply at 3 (Doc. 12) (“Petitioner Clark is not contesting that

when he possessed guns he did not know of his previous felony conviction, of course he knew.”).

Rather, Clark argues that he did not know his previous felony conviction still qualified him as a

person barred from possessing firearms because he believed his civil rights had been restored.

And, Clark argues, after Rehaif the Government is required to prove he knew his rights had not

been restored.

       The Court agrees with Respondent, as well as other courts in this district, and finds that

Rehaif does not require the Government to show that a defendant knew his rights had not been

restored under the exception in § 921(a)(20). See Guardiola v. Entzel, No. 2:19-CV-2287, 2020



                                            Page 6 of 8
WL 68584, at *2 (C.D. Ill. Jan. 7, 2020) (finding that Rehaif does not require the Government to

show that a petitioner knew his rights were not restored); Benson v. Marske, No. 19-CV-644-

BBC, 2019 WL 6683508, at *2 (W.D. Wis. Dec. 6, 2019) (same). Under § 922(g)(1), as an

element of the offense, the Government must show that a defendant has a felony conviction and,

after Rehaif, it is clear that the Government must show a defendant’s knowledge of the felony

conviction as well. However, it is a defendant’s burden to show that his civil rights have been

restored under § 921(a)(20); it is not an element of the offense that the Government must

affirmatively disprove. See, e.g., United States v. Foster, 652 F.3d 776, 791 (7th Cir. 2011)

(holding that “a defendant's claim that his civil rights have been restored is essentially an

affirmative defense to a criminal charge under 18 U.S.C. § 922(g)(1),” and noting the agreement

on this issue among other circuits) (citing United States v. Bartelho, 71 F.3d 436, 440 (1st Cir.

1995); United States v. Jackson, 57 F.3d 1012, 1016–17 (11th Cir. 1995); United States v.

Flower, 29 F.3d 530, 535 (10th Cir. 1994)). See also United States v. Smith, 981 F.2d 887, 891–

92 (6th Cir. 1992) (requiring a defendant to raise the “antique firearm[]” exception under § 921

with “sufficient evidence” before “the burden shifts to the government to disprove its

applicability”). Accordingly, the Government is not required to disprove the existence of

exceptions to § 922(g)(1) under § 921(a)(20) because these are not elements of the offense.

Rehaif only held that § 924(a)(2)’s knowingly mens rea requirement applied to certain elements

of the offense as found under § 922(g), it did not extend this mens rea to defenses under § 921 or

change the defenses under § 921 into elements. Nothing in Rehaif, nor in the statutory language,

allows a defendant to avoid a § 922(g) conviction by arguing he did not know his civil rights

were not restored. Accordingly, the Court finds that Rehaif only requires the Government to




                                             Page 7 of 8
show that a defendant knew he was a felon at the time he possessed a gun, which Clark

unequivocally concedes, not that he knew his civil rights were not restored.

       As the Court finds that Rehaif does not apply to Clark’s claim, making him unable to

meet the requirements of § 2255(e), the Court declines to address Respondent’s argument that

the record sufficiency shows that Clark did know his civil rights were not restored and that

Clark’s claim is barred by the concurrent sentence doctrine.

                                           IV. CONCLUSION

       For the reasons stated above, Michael Anthony Clark’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 (Doc. 1) is DISMISSED pursuant to 28 U.S.C. § 2255(e). This

case is CLOSED. The Clerk is DIRECTED to prepare the Judgment.



Signed on this 13th day of January 2020.

                                             /s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                           Page 8 of 8
